Motion for reargument granted, and on reargument the order of this court entered on May 30, 1972, as modified so as to reinstate the appeal of appellants Concannon and Roberts and to grant respondents motion to dismiss the appeal of said appellants with $10 costs, unless said appellants perfect their appeal for the September 1972 Term of this court. Upon failure to so perfect the appeal, an order dismissing the appeal may be entered ex parte, provided a copy of the order entered herein is served upon the appellants Concannon and Roberts by the respondent within 10 days after the date of entry hereof. Concur— Stevens, P. J., McGivern, Markewich, Steuer and Capozzoli, JJ.